Citation Nr: 0416702	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right distal tibia, currently rated as 
20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter arose before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that increased the evaluation of service- 
connected residuals of a fracture of the right distal tibia 
from 10 percent to 20 percent, effective April 20, 1998.

In January 2003, the veteran appeared at a video-conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  In May 2003, the Board remanded the matter 
for additional development.  The case has been returned to 
the Board for review.


FINDING OF FACT

Residuals of a fracture of the right distal tibia are 
manifested by no more than moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right distal tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5262 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2001 and December 2003, as well 
as by the discussions in the September 1999 rating decision, 
October 2000 statement of the case (SOC), and the February 
and September 2002, November 2003, and February 2004 
supplemental statements of the case (SSOC).  By means of 
these documents, the veteran was told of the requirements to 
establish an increased rating and the reasons for the denial 
of his claim, informed of his and VA's respective duties, and 
asked to provide information and/or evidence in his 
possession to VA.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the 
initial VCAA letter the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  His claim was 
readjudicated based upon all the evidence of record in 
February 2004.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  
There is no indication that disposition of his claim would 
not have been different had he received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA outpatient and hospitalization records, as 
well as Social Security records.  There is no indication of 
any relevant records that the RO failed to obtain.  In fact, 
in February 2002 the veteran signed a statement indicating 
that he had no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in October 2003, October 
2001, and July 1999.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In a claim for an increased rating, the present level of the 
veteran's disability is the primary concern and that past 
medical reports should not be given precedence over current 
medical findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2003).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

Review of the veteran's service medical records shows that he 
had a fracture of the distal right tibia in service.  Service 
connection was granted for residuals of fracture of the right 
tibia in a June 1972 rating decision.  In September 1993, a 
10 percent rating was assigned.  The current claim was filed 
in April 1999.  

Treatment records from the VA medical center (VAMC) in El 
Paso, Texas, dated from March 1996 through June 1999 show 
that the veteran was seen for right ankle pain.  He 
complained of pain in the distal aspect of the right leg in 
April 1998.  X-rays showed post-traumatic changes involving 
the right tibia and fibula distally with probable involvement 
of the interosseous membrane and spurring of the right ankle 
joint.  

The veteran was afforded a VA orthopedic examination in July 
1999.  At that time, he complained of pain in the lower right 
leg.  The pain was worse with prolonged standing and walking.  
There was no swelling or obvious deformity of the ankle or 
lower right leg.  There was tenderness to palpation of the 
right ankle and lower leg.  Range of motion of the right 
ankle was 5 degrees dorsiflexion with mild pain and 40 
degrees plantar flexion with objective evidence of pain.  
Strength over the right foot was about 4+/5 and 5/5 on the 
left foot.  The examiner noted mild limping over the right 
leg and an inability to walk on toes or heels due to pain.  
The diagnosis was residuals of tibia fracture with mild 
exacerbation found.  

By rating action in September 1999, the disability rating for 
the veteran's service-connected status post fracture of the 
right tibia was raised to 20 percent, effective from April 
1998.

The veteran was afforded a VA orthopedic examination in 
October 2001.  His complaints were consistent, including pain 
with prolonged standing, walking, climbing stairs, and cold, 
humid weather.  At that time, there was some swelling of the 
medial aspect of the malleolus on the right, but no evidence 
of instability, weakness, redness, heat, or abnormal movement 
in the ankle.  There was no deformity but there was 
tenderness to palpation over the medial aspect of the right 
ankle.  Dorsiflexion was 5 degrees, plantar flexion was 35 
degrees, and motor strength was 5/-5.  Sensory was intact and 
reflexes were 2/4.  There was no varus or valgus angulation 
of the os calcis.  Magnetic resonance imaging (MRI) showed 
normal bone marrow and normal muscles.  The diagnosis was 
residuals of fracture of the distal tibia.  The examiner 
estimated that there was probably a 25% decrease in range of 
motion during acute flare-ups of pain.  

Additional treatment records from the El Paso VAMC dated from 
February 1999 through February 2002 showed minimal complaints 
related to the lower right leg and ankle.  In August 2001, 
the veteran was noted to have a history of pain in the lower 
right leg and ankle joint.  

At his video-conference hearing in January 2003, the veteran 
reported that his ankle pain had gotten worse and that he had 
not had any MRI or other diagnostic testing for some time.  
He used a cane and a brace to walk.  He also said that his 
ankle was unstable and that he had problems performing 
certain activities.

Additional VA treatment records from the El Paso VAMC show 
treatment through October 2003.  These reflect ongoing 
complaints related to the right lower leg as well as the low 
back.  Records from the Social Security Administration show 
that the veteran was found to be disabled due to his low back 
and hypertension disabilities.  

The veteran underwent a VA examination of his right lower leg 
in October 2003.  The examiner reviewed the file.  The 
veteran reported using a plastic brace for his right leg but 
no cane.  On physical examination, he had no limp.  The right 
lower extremity revealed no wasting or atrophy.  There was no 
clubbing, swelling, effusion or cyanosis.  The right knee had 
no swelling.  There was pain to deep palpation of the 
patella.  Range of motion of the right knee was flexion to 
140 degrees with pain beginning at 120 degrees, extension to 
0 degrees.  Ligaments were normal.  There was no fatigue with 
repetitive use, nor was there weakness or incoordination.  
The right ankle showed no swelling, effusion or deformity.  
There was mild tenderness.  There were good pulses.  Flexion 
was slightly decreased to 10 degrees with normal of 20.  X-
rays showed intact bony structures.  There was a slight 
irregularity of the distal tibia.  The examiner opined there 
was slight pain in the right ankle with no weakness and only 
mild decreased range of motion.  The examiner noted no 
atrophy or wasting and pointed out it would be hard not to 
use the right ankle.  He noted mild drawer sign but no other 
right knee problems.  He found no significant functional 
limitation due to the right knee.  The diagnosis was 
residuals of fracture of the right tibia with secondary mild 
arthritis.  

Additional VA treatment records from the Gainesville facility 
were obtained but show no treatment for the right lower leg.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Under Diagnostic 
Code 5262, for impairment of the tibia and fibula, a 40 
percent rating is assigned for nonunion with loose motion, 
requiring a brace.  A 30 percent rating is warranted for 
malunion, with a marked knee or ankle disability.  A 20 
percent rating is warranted for malunion, with a moderate 
knee or ankle disability.  A 10 percent rating is warranted 
for malunion, with a slight knee or ankle disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

The most recent VA examination report shows that the veteran 
had essentially full range of motion of the right knee with 
no tenderness or swelling.  Range of motion for the right 
ankle was only limited slightly in terms of flexion, with no 
swelling, effusion or deformity.  There was only mild 
tenderness.  The veteran had good strength in his right leg 
and ankle.  The examiner specifically stated that there was 
only slight pain in the right ankle with no weakness and only 
mild decreased range of motion.  There was also no 
significant functional limitation due to the right knee.  
Accordingly, there have been no findings indicative of a 
marked knee or ankle disability so as to warrant the 
assignment of a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).

Additionally, there is no evidence that the veteran's right 
knee or ankle is ankylosed so as to warrant a higher rating 
under Diagnostic Code 5256 or 5270.  Nor does the veteran 
have limitation of extension of the knee to 20 degrees or 
limitation of flexion to 15 degrees as required for a higher 
rating under Diagnostic Codes 5260 and 5261.  As noted above, 
he had range of motion of the knee from 0 degrees of 
extension to 140 degrees of flexion.  There have been no 
complaints or findings of instability of the right knee; 
therefore, a higher rating is not warranted under Diagnostic 
Code 5257.  The maximum disability rating available under 
Diagnostic Code 5271 is 20 percent, so a higher rating cannot 
be assigned under this code.  

The record presents no schedular basis for the assignment of 
a rating in excess of 20 percent for residuals of fracture of 
the right tibia, even when the provisions of 38 C.F.R. §§ 
4.40 and 4.45, as well as DeLuca, are considered.  Findings 
on examination have shown no more than a slight disability of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  For 
example, in July 1999, there was no swelling and only mild 
pain of the right ankle.  The diagnosis included a mild 
exacerbation.  In October 2001, there was some swelling and 
tenderness of the ankle, but the remainder of examination was 
essentially normal.  As noted above, in 2003 the right ankle 
showed no swelling, effusion or deformity, and only slight 
pain and mildly decreased range of motion.  Examination of 
the right knee has been essentially normal.  However, the 
medical evidence provides support for finding that additional 
functional limitation may occur with pain on use or during 
flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The VA 
examiner in 2001 estimated that there was probably a 25% 
decrease in range of motion of the right ankle during acute 
flare-ups of pain.  It is on this basis that the 20 percent 
rating, for a moderate disability, is warranted.    

The Board has considered whether separate ratings for the 
veteran's right lower extremity disability are warranted.  As 
Diagnostic Code 5262 contemplates slight, moderate, or marked 
knee or ankle disability, this would encompasses limitation 
of motion and instability.  Assigning separate ratings under 
Diagnostic Code 5262 and Diagnostic Codes 5257, 5260, 5261, 
and/or 5271 would constitute compensation for the same 
symptomatology under different diagnostic codes; therefore, 
it would be prohibited under 38 C.F.R. § 4.14.

Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected residuals of fracture of 
the right tibia.  The benefit-of-the-doubt doctrine under 38 
U.S.C.A. § 5107(b) is not for application as the evidence for 
and against the claim is clearly not in equipoise.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of fracture of the right tibia so as to warrant 
referral to the RO for consideration of an assignment of a 
greater evaluation on an extra-schedular basis.  In this 
regard, there is no showing that the disability has resulted 
in marked interference with employment, and there is no 
showing that the veteran's residuals of fracture of the right 
tibia has necessitated frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  It was noted 
that the veteran was found disabled by the Social Security 
Administration due to other factors, i.e., his back and 
hypertension.  In the absence of evidence of such factors, 
the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a fracture of the right 
distal tibia is denied



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



